J-S62036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

JERMAINE F. MORGAN

                      Appellant                No. 711 WDA 2015


               Appeal from the PCRA Order April 21, 2015
         In the Court of Common Pleas of Westmoreland County
          Criminal Division at No(s): CP-65-CR-0001117-2008;
           CP-65-CR-0003993-2008; CP-65-CR-0003994-2008

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

JERMAINE F. MORGAN

                      Appellant                No. 712 WDA 2015


               Appeal from the PCRA Order April 21, 2015
         In the Court of Common Pleas of Westmoreland County
          Criminal Division at No(s): CP-65-CR-0001117-2008;
           CP-65-CR-0003993-2008; CP-65-CR-0003994-2008

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

JERMAINE F. MORGAN

                      Appellant                No. 713 WDA 2015
J-S62036-15


                  Appeal from the PCRA Order April 21, 2015
            In the Court of Common Pleas of Westmoreland County
             Criminal Division at No(s): CP-65-CR-0001117-2008;
              CP-65-CR-0003993-2008; CP-65-CR-0003994-2008



BEFORE: GANTMAN, P.J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                      FILED DECEMBER 1, 2015

        Appellant, Jermaine F. Morgan, appeals from the order entered in the

Westmoreland County Court of Common Pleas, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

In January 2008, a confidential informant (“CI”) assisted police with an

investigation into Appellant’s drug related activities.   During the course of

the investigation, the C.I. engaged in two controlled drug buys with

Appellant at Appellant’s house on January 21, 2008, and January 29, 2008.

Following the second controlled buy between the C.I. and Appellant, police

obtained a search warrant for Appellant’s house.      Patrolman Dennis Pape

(“Patrolman Pape”) wrote and signed the affidavit of probable cause in

support of the search warrant.


____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.

_____________________________

*Retired Senior Judge assigned to the Superior Court.



                                           -2-
J-S62036-15


      On January 31, 2008, police executed the search warrant on

Appellant’s house and recovered, inter alia, cocaine, marijuana, a firearm, a

digital   scale,   and   over   one-thousand   dollars   ($1,000.00).   Police

subsequently arrested Appellant and the Commonwealth charged Appellant

with various drug-related crimes at three separate dockets on October 15,

2008. Specifically, the Commonwealth charged Appellant with the following

offenses: at docket no. CP-65-CR-0003994-2008, two counts of PWID, and

one count of possession of a controlled substance in connection with the

January 21, 2008 controlled buy; at docket no. CP-65-CR-0003993-2008,

two counts of PWID, and one count of possession of a controlled substance

in connection with the January 29, 2008 controlled buy; and at docket no.

CP-65-CR-0001117-2008, one count of receiving stolen property, two counts

of possession of a controlled substance with the intent to deliver (“PWID”),

two counts of possession of a controlled substance, and one count of

possession of drug paraphernalia, in connection with the search of

Appellant’s house on January 31, 2008.

      Appellant proceeded to a jury trial on November 10, 2009.            On

November 17, 2009, the jury convicted Appellant of all charged offenses at

all three dockets.   The court sentenced Appellant to an aggregate term of

five (5) to ten (10) years’ imprisonment on March 16, 2010. After the court

denied Appellant’s post-sentence motions, Appellant timely filed a notice of

appeal on April 1, 2011.        This Court affirmed Appellant’s judgment of


                                      -3-
J-S62036-15


sentence on April 11, 2012, and our Supreme Court denied allowance of

appeal on February 28, 2013. See Commonwealth v. Morgan, 48 A.3d

475 (Pa.Super. 2012), appeal denied, 619 Pa. 689, 63 A.3d 776 (2013).

        Appellant timely filed a pro se PCRA petition on August 19, 2013. The

court appointed counsel (“PCRA counsel”) on November 12, 2013.                       On

February 7, 2014, PCRA counsel filed an amended PCRA petition, in which

Appellant claimed trial counsel was ineffective. The court held a hearing on

Appellant’s ineffective assistance of counsel claims on August 26, 2014, and

the court denied PCRA relief on April 21, 2015.              Appellant timely filed a

notice of appeal on April 30, 2015.           On May 4, 2015, the court ordered

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b), and Appellant timely complied on May 14,

2015.

        Appellant raises the following issues for our review:

           WHETHER THE [TRIAL COURT] ERRED IN FAILING TO FIND
           [APPELLANT’S] TRIAL COUNSEL INEFFECTIVE FOR FAILING
           TO INVESTIGATE AND EXPLORE THE PERSONAL ANIMUS
           OF ARRESTING OFFICER, DENNIS PAPE[?]

           WHETHER THE [TRIAL COURT] ERRED IN FAILING TO FIND
           [APPELLANT’S] TRIAL COUNSEL INEFFECTIVE FOR FAILING
           TO CALL WITNESS DEONNA WILLIAMS[?]

(Appellant’s Brief at 5).

        Our standard of review of the denial of a PCRA petition is limited to

examining      whether      the   evidence    of   record    supports    the     court’s

determination     and    whether     its     decision   is   free   of   legal    error.

                                           -4-
J-S62036-15


Commonwealth v. Conway, 14 A.3d 101 (Pa.Super. 2011), appeal denied,

612 Pa. 687, 29 A.3d 795 (2011). This Court grants great deference to the

findings of the PCRA court if the record contains any support for those

findings. Commonwealth v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal

denied, 593 Pa. 754, 932 A.2d 74 (2007).             We give no such deference,

however, to the court’s legal conclusions.          Commonwealth v. Ford, 44

A.3d 1190, 1194 (Pa.Super. 2012). If the record supports a PCRA court’s

credibility   determination,   it   is    binding    on    the   appellate   court.

Commonwealth v. Miller, 102 A.3d 988 (Pa.Super. 2014).

      The     law   presumes   counsel    has   rendered    effective   assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008).                  When

asserting a claim of ineffective assistance of counsel, the petitioner is

required to demonstrate that: (1) the underlying claim is of arguable merit;

(2) counsel had no reasonable strategic basis for his action or inaction; and,

(3) but for the errors and omissions of counsel, there is a reasonable

probability that the outcome of the proceedings would have been different.

Commonwealth v. Kimball, 555 Pa. 299, 312, 724 A.2d 326, 333 (1999).

The failure to satisfy any prong of the test for ineffectiveness will cause the

claim to fail. Williams, supra.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth


                                         -5-
J-S62036-15


v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot

be found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met we apply the ‘reasonable basis’
         test to determine whether counsel’s chosen course was
         designed to effectuate his client’s interests. If we conclude
         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel’s
         assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

         Prejudice is established when [an appellant] demonstrates
         that counsel’s chosen course of action had an adverse
         effect on the outcome of the proceedings. The [appellant]
         must show that there is a reasonable probability that, but
         for counsel’s unprofessional errors, the result of the
         proceeding would have been different.             A reasonable
         probability is a probability sufficient to undermine
         confidence in the outcome. In [Kimball, supra], we held
         that a “criminal [appellant] alleging prejudice must show
         that counsel’s errors were so serious as to deprive the
         defendant of a fair trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883

(2002) (some internal citations and quotation marks omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reason opinion of the Honorable Debra A. Pezze,

we conclude Appellant’s first issue on appeal merits no relief. The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed April 21, 2015, at 1-2) (finding: at

PCRA hearing, Appellant alleged Patrolman Pape told Appellant’s ex-girlfriend

that Appellant was just another drug dealer that Patrolman Pape could put in

                                     -6-
J-S62036-15


jail if he wanted to; Appellant also testified that he informed trial counsel of

Patrolman Pape’s animus toward Appellant, but trial counsel failed to cross-

examine Patrolman Pape with this information at trial; trial counsel provided

testimony at PCRA hearing, in which trial counsel stated he did not recall

Appellant ever telling trial counsel about Patrolman Pape’s alleged animus

toward Appellant; trial counsel also testified he felt he had vigorously cross-

examined Patrolman Pape at trial; trial counsel further indicated he would

have brought up Patrolman Pape’s alleged animus toward Appellant if

Appellant had informed trial counsel of it; PCRA court noted Patrolman Pape

was merely one of many police officers involved in Appellant’s case, so trial

counsel’s failure to explore alleged animus did not unfairly prejudice

Appellant; Appellant’s ineffective assistance of counsel claim against trial

counsel warrants no relief). With respect to Appellant’s first issue, we affirm

on the basis of the trial court’s opinion.

      In his second issue, Appellant argues trial counsel failed to offer

sufficient evidence to support the defense’s theory of the case.      Appellant

maintains trial counsel’s defense theory was that the house searched by

police was not Appellant’s residence, and the drugs found inside the house

did not belong to Appellant. Appellant contends trial counsel merely offered

character evidence at trial, even though various witnesses, including Deonna

Williams, Meghan Milliron, Gina Hershey, and several of Appellant’s cousins,

were willing to provide testimony in support of this defense. Appellant also


                                      -7-
J-S62036-15


complains that trial counsel erroneously convinced Appellant not to testify on

his own behalf. Appellant asserts his own testimony was necessary for the

defense strategy to succeed, and there was no valid reason for Appellant not

to testify, because Appellant had no criminal history at the time. Appellant

concludes trial counsel’s failure to call certain witnesses, including Appellant,

constituted ineffective assistance of counsel, and this Court should grant

relief. We disagree.

      A petitioner’s claim that counsel was ineffective for failing to call a

particular witness, requires certain proof:

          [T]he [petitioner] must show: (1) that the witness existed;
          (2) that the witness was available; (3) that counsel was
          informed of the existence of the witness or should have
          known of the witness’ existence; (4) that the witness was
          prepared to cooperate and would have testified on
          [petitioner’s] behalf; and (5) that the absence of the
          testimony prejudiced [petitioner].

Commonwealth v. Michaud, 70 A.3d 862, 867-68 (Pa.Super. 2013).

Significantly, a court shall not find trial counsel ineffective for failure to call a

witness unless there is some showing by the petitioner that the witness’

testimony would have been beneficial under the circumstances of petitioner’s

case. Commonwealth v. Auker, 545 Pa. 521, 548, 681 A.2d 1305, 1319

(1996).   “[F]ailure to call a witness is not per se ineffective assistance of

counsel for such decision usually involves matters of trial strategy.”

Michaud, supra at 868.

      To be eligible for relief under the PCRA, a petitioner must plead and


                                        -8-
J-S62036-15


prove, inter alia, his allegations of error were not previously litigated or

waived. 42 Pa.C.S.A. § 9543(a)(3). “[A]n issue is waived if the petitioner

could have raised it but failed to do so before trial, at trial, during unitary

review, on appeal or in a prior state post-conviction proceeding.”          42

Pa.C.S.A. § 9544(b). Likewise, the failure to raise an issue before the PCRA

court deems the claim presented waived.       Commonwealth v. Bond, 572

Pa. 588, 819 A.2d 33 (2002). See also Pa.R.A.P. 302(a) (stating issues not

raised in PCRA court are waived and cannot be raised for first time on

appeal).    Significantly, “the failure to raise an issue in an ordered Rule

1925(b) statement results in the waiver of that issue on appeal.”         See

Commonwealth v. Poncala, 915 A.2d 97, 100 (Pa.Super. 2006), appeal

denied, 594 Pa. 678, 932 A.2d 1287 (2007).

      Rule 2119(a) of the Pennsylvania Rules of Appellate Procedure

provides:

           Rule 2119. Argument

           (a) General rule. The argument shall be divided into as
           many parts as there are questions to be argued; and shall
           have at the head of each part—in distinctive type or in
           type distinctively displayed—the particular point treated
           therein, followed by such discussion and citation of
           authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Additionally, Rule 2101 states:

           Rule 2101. Conformance with Requirements

           Briefs and reproduced records shall conform in all material
           respects with the requirements of these rules as nearly as
           the circumstances of the particular case will admit,

                                      -9-
J-S62036-15


            otherwise they may be suppressed, and, if the defects are
            in the brief or reproduced record of the appellant and are
            substantial, the appeal or other matter may be quashed or
            dismissed.

Pa.R.A.P. 2101. Importantly:

            The argument portion of an appellate brief must include a
            pertinent discussion of the particular point raised along
            with discussion and citation of pertinent authorities. This
            court will not consider the merits of an argument which
            fails to cite relevant case or statutory authority. Failure to
            cite relevant legal authority constitutes waiver of the claim
            on appeal.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal

denied, 620 Pa. 724, 69 A.3d 603 (2013).

      Instantly, Appellant failed to raise in his Rule 1925(b) statement, his

claim that trial counsel was ineffective for failure to call Ms. Hershey, Ms.

Milliron,    and   several   of   Appellant’s    cousins   as   witnesses    at   trial.

Additionally, Appellant failed to allege in his Rule 1925(b) statement, that

trial counsel was ineffective based on trial counsel’s advice to Appellant not

to testify on his own behalf. Importantly, Appellant’s failure to raise these

issues in his Rule 1925(b) concise statement constitutes waiver of these

claims. See Poncala, supra.

      With respect to Appellant’s claim that trial counsel was ineffective for

failure to call Deonna Williams as a witness, Appellant did not separate his

issues raised on appeal in the argument section of his brief as necessary to

comply with the Pennsylvania Rules of Appellate Procedure. See Pa.R.A.P.

2119(a). Appellant’s argument section of his brief also fails to include any

                                        - 10 -
J-S62036-15


relevant case law to support this claim. Likewise, Appellant’s argument does

not address any of the factors necessary to prove ineffective assistance of

counsel for failure to call a witness. Appellant’s failure to develop his claim

properly constitutes waiver of this claim as well.     See In re Estate of

Whitley, supra.

      Moreover, even if Appellant had properly preserved his claim involving

Ms. Williams, the trial court determined this issue lacked merit, reasoning:

         The witness in question, Deonna Williams, testified at
         [Appellant’s] evidentiary hearing and stated she was
         willing to testify at [Appellant’s] trial. More specifically,
         she stated “his old attorney I spoke to saying I would be
         willing to testify.”   She later testified that she never
         actually spoke to [Appellant’s] trial [counsel], but left a
         message on a machine that she believed was his office
         voicemail. Nevertheless, she elicited that she occasionally
         cleaned the house where it was alleged [Appellant] resided
         and where the drugs were found. She said it was a “party
         house” and although [Appellant] was the leaseholder, she
         thought he lived at his girlfriend’s or cousin’s house. The
         [c]ourt finds that prongs one, two, and four were met in
         establishing whether counsel was ineffective for failing to
         call a witness.

         Trial counsel…testified that he had no recollection of
         [Appellant] discussing Deonna Williams as a possible
         witness, nor was there any mention of her in the notes he
         kept during the interim of the case.          During cross-
         examination by the Commonwealth, [trial counsel] was
         informed that Ms. Williams had been convicted of several
         crimes of dishonesty in the past ten years and [when
         asked at the PCRA hearing] whether this fact would have
         factored in [trial counsel’s] decision on whether to call her
         as a witness…[trial counsel] responded in the affirmative
         stating that he “would have been less inclined to call her
         as a witness because of [this] credibility issue….” Though
         the [c]ourt finds [trial counsel’s] testimony credible, the
         [c]ourt is mindful of the fact that approximately five years

                                    - 11 -
J-S62036-15


          have passed since [Appellant’s] trial and that having vivid
          recollections of all attorney-client conversations would be a
          near impossibility.

          [Appellant] testified at the PCRA [h]earing that he talked
          to [trial counsel] about many possible witnesses; however,
          the only witness that can be considered by this [c]ourt in
          [Appellant’s] claim for ineffective assistance of counsel is
          [Ms.] Williams, due to the fact that she was the only
          prospective witness that was called to testify during the
          PCRA [h]earing and the only witness mentioned in
          [Appellant’s] amended PCRA petition. [Appellant] further
          testified that “he discussed [Ms.] Williams briefly with [trial
          counsel], but only because she was there cleaning.” Due
          to the sparse nature of [Appellant’s] testimony relative to
          his conversation with trial counsel regarding Ms. Williams
          and due to the minimal testimony that Ms. Williams stated
          she would have provided, the [c]ourt finds that even if
          [Appellant] made mention of the aforementioned witness
          to trial counsel, the fact that she was not called as a
          witness was not so prejudicial to [Appellant’s] case as to
          deny him a fair trial.

(Trial Court Opinion, filed April 21, 2015, at 3-4) (internal citations omitted).

The record supports the court’s sound reasoning.          See Conway, supra.

Therefore, Appellant’s second issue warrants no relief.          Accordingly, we

affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/01/2015


                                      - 12 -
                                                                                 Circulated 11/20/2015 02:08 PM




       IN THE COURT OF COMMON PLEAS OF WESTMORELAND                               COUNTY,
                   COMMONWEALTH   OF PENNSYLVANIA

                                     CRIMINAL       DIVISION


COMMONWEALTH               OF PENNSYLVANIA             )
                                                      )
               vs.                                    )        No.    1117 Criminal, 2008
                                                      )               3993 Criminal, 2008
    JERMAINE F. MORGAN                                )               3994 Criminal, 2008
                                                      )
       Petitioner.                                    )


                                     OPINION AND ORDER

By Debra A.   Pezze, Judge:
       This matter is before the Court on Petitioner's Amended Petition for Post-Conviction

Collateral Relief, in which he alleges that counsel was ineffective in his representation of him at

trial for failing to investigate and explore personal animus of arresting officer, Dennis Pape,

toward Petitioner and for failing to call as an alibi witness, Deonna Williams. After a hearing

held on August 26, 2014, and having given careful consideration to the arguments of counsel, the

Petition will be denied.

       The Court will first address Petitioner's claim that trial counsel was ineffective in failing

to investigate and explore personal animus of arresting officer, Dennis Pape. To prevail in an

ineffectiveness of counsel claim under the Post Conviction Relief Act, 42 Pa.C.S. § 9541 et seq.,

the petitioner must prove the following: 1) that his claim has arguable merit; 2) that counsel's

conduct lacked a reasonable basis designed to effectuate his best interests; and 3) that the

petitioner was prejudiced by counsel's ineffectiveness.    Commonwealth v. Kimball, 724 A.2d 326

(Pa. 1999).
                                                                                 Circulated 11/20/2015 02:08 PM




        Petitioner testified his former girlfriend, Gina Hershey, was asked out by Officer Pape

and when she declined, Officer Paper stated that he (Petitioner) was just a drug dealer like

everyone else in West Jeannette and if he wanted to, he could put him (Petitioner) in jail (PCRA

Hearing Transcript, page 31; hereinafter referred to as P.H. T, p. 31) Petitioner further testified

that he discussed this with Attorney Monzo. However, Attorney Monzo testified that he did not

recall the Petitioner ever informing him of some type of animus toward him by Officer Pape. He

additionally noted that after reviewing the trial transcript, he thought he "went at him pretty hard

at trial, and I think ifwe would have had more to go with it, we would have done it." (P.H.T. p.

20)

       A review of the record reveals that a confidential informant was utilized by the Drug

Task Force to conduct a controlled "buy" on the Petitioner. Though Officer Pape's name is

listed as the affiant on the Criminal Complaint, other members of the Westmoreland County

Drug Task Force were present in a police vehicle near the Petitioner's residence during the

aforementioned "buy." A search warrant was later executed on Petitioner's residence, and once

again, numerous law enforcement members of the Westmoreland County Drug Task Force were

present. Due to the fact that Officer Pape was merely one law enforcement member in a case

that utilized many, not exploring possible personal animus of one officer would not result in the

Petitioner suffering any prejudice. Furthermore, Attorney Monzo had no recollection of being

informed of any possible animus of Officer Pape toward the Petitioner. Therefore, this Court

finds that even if Petitioner's claim of ineffective assistance of counsel did not lack merit, he did

not suffer any prejudice from his counsel failing to explore the above noted animus.

       Petitioner next claims that trial counsel was ineffective for failing to present the

testimony of Deonna Williams. In establishing whether counsel was ineffective for failing to




                                               2
                                                                                  Circulated 11/20/2015 02:08 PM




call a witness, the Petitioner must demonstrate: (1) the witness existed; (2) the witness was

available; (3) counsel knew of, or should have known of the existence of the witness; (4) the

witness was willing to testify for the defense; and (5) the absence of the testimony was so

prejudicial to petitioner to have denied him a fair trial. Commonwealth v. Clark, 961 A.2d 80,

90 (Pa. 2008).

        The witness in question, Deonna Williams, testified at the Petitioner's evidentiary

hearing and stated that she was willing to testify at Petitioner's trial. More specifically, she

stated "his old attorney I spoke to saying I would be willing to testify." (P.H.T. p. 8) She later

testified that she never actually spoke to Petitioner's trial attorney, but left a message on a

machine that she believed was his office voicemail. (P.H.T. p. 23) Nevertheless, she elicited that

she occasionally cleaned the house where it was alleged the Petitioner resided and where the

drugs were found. She said it was a "party house" and although Petitioner was the leaseholder,

she thought he lived at his girlfriend's or cousin's house. (P.H.T., p. 6) The Court finds that

prongs one, two and four were met in establishing whether counsel was ineffective for failing to

call a witness.

        Trial Counsel, Jeffrey Monzo, testified that he had no recollection of the Petitioner

discussing Deonna Williams as a possible witness, nor was there any mention of her in the notes

he kept during the interim of the case. (P.H.T., pp. 17-18). During cross-examination by the

Commonwealth, Attorney Monzo was informed that Ms. Williams had been convicted of several

crimes of dishonesty in the past ten years and whether this fact would have factored in Attorney

Monzo's decision on whether to call her as a witness ifhe was aware that the Petitioner wished

her to testify. Attorney Monzo responded in the affirmative stating that he ''would have been

less inclined to call her as a witness because of credibility issue ... " (P.H.T. p. 19) Though the




                                               3
                                                                                   Circulated 11/20/2015 02:08 PM




Court finds Attorney Monzo's testimony credible, the Court is mindful of the fact that

approximately five years have passed since Petitioner's trial and that having vivid recollections

of all attorney-client conversations would be a near impossibility.

       Petitioner testified at the PCRA Hearing that he talked to counsel, Jeff Monzo, about

many possible witnesses; however, the only witness that can be considered by the Court in

Petitioner's claim for ineffective assistance of counsel is Deonna Williams, due to the fact she

was the only prospective witness that was called to testify during the PCRA Hearing and the only

witness mentioned in Petitioner's Amended PCRA Petition. Petitioner further testified that "he

discussed Deonna Williams briefly {with Attorney Monzo], but only because she was there

cleaning. (P.H.T. p. 32). Due to the sparse nature of Petitioner's testimony relative to his

conversation with trial counsel regarding Ms. Williams and due to the minimal testimony that

Ms. Williams stated she would have provided, the Court finds that even if Petitioner made

mention of the aforementioned witness to trial counsel, the fact that she was not called as a

witness was not so prejudicial to Petitioner's case as to deny him a fair trial.

        Based upon the foregoing, the Court finds that Petitioner's ineffective assistance of

counsel claims fail, and the Post-Conviction Relief Act Petition will be denied.




                                                4
                                                                              Circulated 11/20/2015 02:08 PM




       IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY
                   COMMONWEAL TH OF PENNSYLVANIA

                                 CRIMINAL DIVISION

COMMONWEALTH OF PENNSYLVANIA                    )
                                                )
             vs.                                )       No.    1117 Criminal, 2008
                                                )              3993 Criminal, 2008
  JERMAINE F. MORGAN                            )              3994 Criminal, 2008
                                                )
      Petitioner.                               )




                                  ORDER OF COURT
                            ~~
      AND NOW, to wit, this __     day of April, 2015, based upon the rationale contained in

the foregoing Opinion, it is hereby ORDERED and DECREED that the Post Conviction Relief

Act Petition is DENIED.



                                           COURT:




ATTEST:




cc:   Allen Powanda, Esq. - for the Commonwealth
      Michael DeMatt, Esq. - for the Defendant
      Court Administrator's Office


                                                                        - ...
                                                                         .   ,_;